                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSE ENRIQUE NUNEZ, III,                        :
                                                :
                           Plaintiff,           :
                                                :             CIVIL ACTION
                    v.                          :             No. 18-4493
                                                :
C/O HEERE,                                      :
                                                :
                           Defendant.           :


                                        ORDER

      This 6th day of February, 2020, upon consideration of Defendant’s Motion for Summary

Judgment, ECF 49, it is hereby ORDERED that Defendant’s Motion for Summary Judgment is

GRANTED.



                                                   /s/ Gerald Austin McHugh
                                                Gerald Austin McHugh
                                                United States District Court Judge
